DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/08/2021, with respect to the claim interpretation and the 112b rejection (in partial) have been fully considered and are persuasive.  The claim interpretation and the 112b rejection (in partial) have been withdrawn. 
Applicant's arguments filed 01/08/20201 have been fully considered but they are not persuasive. 
In regards to the 112b rejection, please see below.  The claim needs further clarification as its confusing in regards to its limits and interpretation.
Applicant is arguing that the Tsuchikawa is overcome because the threshold is not set based on a value related to luminance difference (See Remarks Pg. 9).  The examiner respectfully disagrees.  Look to figures 16A-16B of Tsuchikawa.  These show that the threshold is set according to abs. value of difference and the intensity of the background image.  Additionally, see Col. 18 2nd Para, the vertical axis represents the absolute value of the difference obtained by the subtraction processing.  Therefore, both the luminance difference and background image are used for setting a threshold.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has not provided sufficient support for the amendments other than “support for the amendments may be found for example in Figs. 3-8 and their corresponding description in the specification”.  Please point out specifically where there is support for the following limitation within the current claim language “generate an image indicating a foreground area of the obtained captured image based on the specified second value related to the luminance difference and a threshold value set according to both of the specified first value related to the luminance and the specified second value related to the luminance difference”.  The claim needs to be clarified to be supported by example Fig. 8 for which the examiner sees where the claim might be directed towards.   Para. 0088 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is unclear in regards to the limitation “generate an image indicating a foreground area of the obtained captured image based on the specified second value related to the luminance difference and a threshold value set according to both of the specified first value related to the luminance and the specified second value related to the luminance difference.”  How do the both luminance values differ from the luminance difference?  They can be interpreted as the same thing and therefore, the claim is unclear because a threshold cannot be set.  Furthermore, is this limitation trying to state that both of the specified first value(s) are used or just further clarifying that (both) the first luminance value and second luminance difference value are used for determining a threshold?
	Claim 11 is still vague and confusing to the examiner.  How is a first luminance value now a third value?  Also, this claim is stating a first luminance value is a third value and larger than the threshold value in a case where the first luminance value is a fourth value that is smaller than the third value?  What is this claim trying to limit?  This claim reads as a first luminance value is a third value and larger than the threshold, where the first value is a fourth value and the fourth value is smaller than the third value.  
	Claim 12 is analogous to claim 11 (in terms of vagueness and confusion) but is directed to the luminance difference value.

Independent claims recite the limitation "a threshold value set according to both of the specified first value".  There is insufficient antecedent basis for this limitation in the claim.  The prior limitation in the independent claims (respectively) state “specify a first value related to luminance of at least one of the obtained captured image and the obtained background image”.  Therefore, the first value is related to one of the images.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Please clarify how claim 2 further limits the threshold determination.  Claim 1 already states that the threshold is set according to the first luminance value and the luminance difference value.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-5, 7-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchikawa et al. (herein after will be referred to as Tsuchikawa) (US Patent No. 5748775) in view of Guo et al. (herein after will be referred to as Guo) (US 20100027842).

Regarding claim 1, Tsuchikawa discloses an image processing apparatus comprising:
one or more memories storing instructions; and one or more processors configured to execute the instructions to: [See Tsuchikawa [Fig. 15] Image processing stages (300, 700, 502).  It is obvious or inherent that these stages must be implemented on a processor (or something functionally equivalent), where the processor retrieves the instructions for image processing from memory.]
generate an image indicating a foreground area of the obtained captured image based on the specified second value related to the luminance difference and a threshold value set according to both of the specified first value related to the luminance and the specified second value related to the luminance difference. [See Tsuchikawa [Fig. 15 and Col. 17 line 55 to Col. 18 line 34] Binarization means (512) uses dynamic threshold set in (700), where the binarization means binarizes the subtraction image in order to extract the moving object.  Also, see [Fig. 16 and Col. 17 line 55 to Col. 18 line 34] Threshold setting means according to intensity values in the background image and the difference obtained by the subtraction processing.  Also, see Col. 1 1st para, extracting a moving object (i.e. foreground area) in an image sequence between an input image and background image.]
Tsuchikawa does not explicitly disclose
obtain a captured image captured by an image capturing device; obtain a background image corresponding to the obtained captured image;  
specify a fist value related to luminance of at least one of the obtained captured image and the obtained background image; specify a second value related to a luminance difference between the obtained captured image and the obtained background image; and
However, Guo does disclose
obtain a captured image captured by an image capturing device; obtain a background image corresponding to the obtained captured image;  [See Guo [Fig. 2] Module (210) obtains current image and establishes background.]
specify a fist value related to luminance of at least one of the obtained captured image and the obtained background image; specify a second value related to a luminance difference between the obtained captured image and the obtained background image; and  [See Guo [Fig. 2] Module (230) receives output from (210).  Also, see 0009, luminance/chrominance difference to categorize pixels in the input image of the foreground object.  This shows that module (230) receives both current image and background image, as well as intensity/gray scale values, and performs subtraction/differencing.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tsuchikawa to add the teachings of Guo, [See Guo [0011]].

Regarding claim 2, Tsuchikawa (modified by Guo) disclose the apparatus of claim 1.  Furthermore, Tsuchikawa discloses
wherein the one or more processors are configured to execute the instructions further to determine the threshold value based on the specified first value related to the luminance and specified second value related to the luminance difference. [See Tsuchikawa [Fig. 15] Threshold unit (700) determines the threshold and binarization means (512) uses dynamic threshold set in (700).  Also, see [Fig. 16 and Col. 17 line 55 to Col. 18 line 34] Threshold setting means according to intensity values in the background image and the difference obtained by the subtraction processing.  Also, see Col. 1 1st para, extracting a moving object (i.e. foreground area) in an image sequence between an input image and background image.]
 
Regarding claim 3, Tsuchikawa (modified by Guo) disclose the apparatus of claim 2.  Furthermore, Tsuchikawa discloses
wherein a value related to luminance of a pixel of at least one of the captured image and the background image is specified and wherein a value related to a luminance difference between pixels corresponding to each other in the captured image and the background image is specified.  [See Tsuchikawa [Col. 5 line 25] The intensity of each pixel is used as an image feature parameter at each sub-region.]
 
Regarding claim 4, Tsuchikawa (modified by Guo) disclose the apparatus of claim 3.  Furthermore, Tsuchikawa discloses
wherein a threshold value for a target pixel in the captured image is determined based on the specified value related to the luminance of the pixel of at least one of the captured image and the background image and based on the specified value related to the luminance difference between pixels corresponding to each other in the captured image and the background image, wherein whether the target pixel is a pixel constituting the foreground area is determined based on a value related to the luminance difference between a pixel of the captured image corresponding to the target pixel and a pixel of the background image corresponding to the target pixel and the determined threshold value for the target pixel, and wherein the image indicating the foreground area is generated based on a result of the determination.  [See Tsuchikawa [Col. 17 line 65-67] Threshold setting means updates the threshold for each sub-region.  Also, see Col. 7 lines 60-67, Sub-region is a single pixel.]
 
Regarding claim 5, Tsuchikawa (modified by Guo) disclose the apparatus of claim 4.  Furthermore, Tsuchikawa discloses
wherein the target pixel is determined as a pixel constituting the foreground area in a case where the value related to the luminance difference between the pixel [See Tsuchikawa [Col. 1 lines 46-48] Moving object (i.e. foreground area, refer to Fig. 1) is determined when the difference is greater than a threshold.]
 
Regarding claim 7, Tsuchikawa (modified by Guo) disclose the apparatus of claim 4.  Furthermore, Tsuchikawa discloses
wherein the threshold value for the target pixel is determined based on a respective value related to the luminance difference between pixels constituting a first area of the captured image and pixels constituting a second area of the background image, the first area including the target pixel, the second area corresponding to the first area. [See Tsuchikawa [Col. 7 lines 60-67] Image feature parameter comes from a sub-region, which is a block image formed by a plurality of pixels incorporating a plurality of intensity values.]
 
Regarding claim 8, Tsuchikawa (modified by Guo) disclose the apparatus of claim 7.  Furthermore, Tsuchikawa discloses
wherein the threshold value for the target pixel is determined based on the largest value of the respective value related to the luminance difference between the pixels constituting the first area of the captured image and the pixels constituting the second area of the background image, the first area including the target pixel, the second area corresponding to the first area. [See Tsuchikawa [Col. 7 lines 60-67] Image feature parameter comes from a sub-region, which is a block image formed by a plurality of pixels incorporating a plurality of intensity values.  This includes max. value within the block image.]
 
Regarding claim 9, Tsuchikawa (modified by Guo) disclose the apparatus of claim 7.  Furthermore, Tsuchikawa discloses
wherein the threshold value for the target pixel is determined based on a value determined by use of the respective value related to the luminance difference between the pixels constituting the first area of the captured image and the pixels constituting the second area of the background image, the first area including the target pixel, the second area corresponding to the first area, the value being based on distribution of values related to luminance differences in the first area. [See Tsuchikawa [Col. 7 lines 60-67] Image feature parameter comes from a sub-region, which is a block image formed by a plurality of pixels incorporating a plurality of intensity values.  This includes mean value or most frequent value within the block image.]

Regarding claim 10, Tsuchikawa (modified by Guo) disclose the apparatus of claim 7.  Furthermore, Tsuchikawa discloses
wherein the threshold value for the target pixel is determined based on a maximum value, an average value, and a minimum value of the respective value related to the luminance difference between the pixels constituting the first area [See Tsuchikawa [Col. 7 lines 60-67] Image feature parameter comes from a sub-region, which is a block image formed by a plurality of pixels incorporating a plurality of intensity values.  This includes mean value, max value or min value.  This shows that the threshold is set using any of the three claimed values.]

Regarding claim 11, Tsuchikawa (modified by Guo) disclose the apparatus of claim 1.  Furthermore, Tsuchikawa discloses
wherein the threshold value, in a case where the specified first value related to the luminance is a third value, is larger than the threshold value in a case where the specified first value related to the luminance is a fourth value that is smaller than the third value.  [See Tsuchikawa [Fig. 15] Binarization means (512) uses dynamic threshold set in (700).  Also, see [Fig. 16 and Col. 17 line 55 to Col. 18 line 34] Threshold setting means according to intensity values in the background image and the difference obtained by the subtraction processing.  Also, see Col. 1 1st para, extracting a moving object (i.e. foreground area) in an image sequence between an input image and background image.]

Regarding claim 12, Tsuchikawa (modified by Guo) disclose the apparatus of claim 1.  Furthermore, Tsuchikawa discloses
wherein the threshold value, in a case where the specified second value related to the luminance difference is a fifth value, is larger than the threshold value in a case where the specified second value related to the luminance difference is a sixth value that is smaller than the fifth value.  [See Tsuchikawa [Fig. 15] Binarization means (512) uses dynamic threshold set in (700).  Also, see [Fig. 16 and Col. 17 line 55 to Col. 18 line 34] Threshold setting means according to intensity values in the background image and the difference obtained by the subtraction processing.  Also, see Col. 1 1st para, extracting a moving object (i.e. foreground area) in an image sequence between an input image and background image.] 
Regarding claim 13, Tsuchikawa (modified by Guo) disclose the apparatus of claim 1.  Furthermore, Tsuchikawa discloses
wherein the threshold value becomes larger as the specified second value related to the luminance difference becomes larger, and the threshold value becomes larger as the specified first value related to the luminance becomes larger.  [See Tsuchikawa [Col. 17 lines 60-65] Setting the threshold to be a larger value when the intensity values in the input image and the background image are large.]
 
Regarding claim 14, Tsuchikawa (modified by Guo) disclose the apparatus of claim 1.  Furthermore, Tsuchikawa discloses
wherein the specified second value related to the luminance difference and the specified first value related to the luminance are variables for determining the [See Tsuchikawa [Fig. 16 and Col. 17 line 55 to Col. 18 line 34] Threshold setting means according to intensity values in the background image and the difference obtained by the subtraction processing.]
 
Regarding claim 16, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 16.

Regarding claim 17, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 17.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchikawa (US Patent No. 5748775) in view of Guo (US 20100027842) and in further view of Katsuyama (US 20170085750).

Regarding claim 6, Tsuchikawa (modified by Guo) disclose the apparatus of claim 4.  Furthermore, Tsuchikawa does not explicitly disclose
wherein the threshold value for the target pixel is determined based on the smaller one of value related to the luminance of the target pixel in the captured image and the value related to the luminance of the pixel of the background image corresponding to the target pixel.  
However, Katsuyama does disclose
wherein the threshold value for the target pixel is determined based on the smaller one of value related to the luminance of the target pixel in the captured image and the value related to the luminance of the pixel of the background image corresponding to the target pixel.  [See Katsuyama [0430] Two images are compared with each other and the pixel value which is the smallest is determined as a threshold setting pixel.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tsuchikawa (modified by Guo) to add the teachings of Katsuyama, in order to apply an alternative statistical method of setting a threshold.  This will improve upon the setting of a threshold due to incorporating additional statistical processing for the apparatus to incorporate.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchikawa (US Patent No. 5748775) in view of Guo (US 20100027842) and in further view of Coene et al. (herein after will be referred to as Coene) (US 20130016097).

Regarding claim 15, Tsuchikawa (modified by Guo) disclose the apparatus of claim 4.  Furthermore, Tsuchikawa does not explicitly disclose
wherein a plurality of images captured by a plurality of image capturing devices are obtained, and wherein the one or more processors are configured to execute the instructions further to generate a virtual viewpoint image based on the obtained plurality of images and the image indicating the generated foreground area, the image being generated for each of the plurality of images.  
However, Coene does disclose
wherein a plurality of images captured by a plurality of image capturing devices are obtained, and wherein the one or more processors are configured to execute the instructions further to generate a virtual viewpoint image based on the obtained plurality of images and the image indicating the generated foreground area, the image being generated for each of the plurality of images.  [See Coene [Astract] Creating a virtual viewpoint of a plurality of images captured by a plurality of cameras, wherein segmentation comprises separating foreground objects from background objects in each captured plurality of images.]  
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tsuchikawa (modified by Guo) to add the teachings of Coene, in order to extend the foreground/background subtraction techniques in Tuschikawa with the multi-camera virtual viewpoint system foreground/background of Coene.  This will improve upon other camera fields such as virtual viewpoint generation in a multi-camera system by incorporating the image processing techniques in Tsuchikawa.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nichani et al. (US Patent No. 6721461) – discloses dynamic thresholding techniques rather than a fixed single scalar threshold value when performing foreground detection (Refer to Col. 5 1st para.).
Yang et al. (US 20140071241) (Para. 0034 and Figs. 2A-2B) – Adaptive threshold relative to the images captured.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES T BOYLAN/Primary Examiner, Art Unit 2486